 528DECISIONSOF NATIONALLABOR RELATIONS BOARDOhio Inns, Inc. andHotel,Motel,RestaurantEmploy-ees & BartendersLocal 505, AFL-CIO, Petitioner.Case 9-RC-10035August13, 1973DECISION AND ORDERUpona petition t duly filed under Section 9(c) oftheNationalLaborRelations Act, as amended, ahearing was held before Hearing Officer James P.Murphy.Following the hearing,and pursuant to Sec-tion102.67of the NationalLaborRelations BoardRules and Regulations and Statement of Procedures,Series 8, as amended,the case was transferred to theBoard for decision.Briefs were filedby Ohio Inns,Inc., and Hotel,Motel, Restaurant Employees & Bar-tendersLocal 505, AFL-CIO.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and findsthat theyare freefrom prejudicial error.They arehereby affirmed.Upon the entire record in this case the Board makesthe following findings:The Petitioner seeks to represent certain employeesof Ohio Inns, Inc., employed at Burr Oak Lodge(herein called the Lodge)inGlouster,Ohio. OhioInns, Inc., herein referred to as the Employer, urgedthe Board to dismiss the petition on jurisdictionalgrounds.2Burr Oak State Park consists of approximately5,000 acres of landowned bythe Stateof Ohio. TheLodge which opened inApril 1967 islocated in thepark,consists of a 60-room vacation lodge, 30 two-bedroom cabins,a dining room,a coffee shop, a giftshop,meeting rooms, an indoor-outdoor pool, a pub-lic beach,and numerous recreational facilities. TheLodge,as well as all buildings,equipment,and fur-nishings,is owned by the State.The Employeroperates the Lodge under a conces-sion contract with the Department of Natural Re-sources of the State of Ohio.The Lodge's purpose asset by the Ohio Revised Code is to furnish recreation-al opportunities to the public of the highestqualityobtainable and at the least cost.The State of Ohio through its contract with theEmployer has ultimate control over the operation ofthe Lodge.The State must approve the amounts to becharged for and the terms of admittance to the cabinsand guestrooms and the prices for food,beverages,entertainment,and amusement.Itmust approve the1A second petition relating to this unit is now pending in the RegionalOffice (Case 9-RM-696)2The Employer has by telegram dated July 16, 1973, withdrawn from itsposition of opposing the petition on jurisdictional grounds and now requeststhat the Board assert jurisdiction and direct an election in the case at issueEmployer's hours of operation and all phases of pro-motion and publicity, as well as the customary use ofall equipment at the Lodge. The manner and form ofrecords and accounting used by the Employer arethose directed or approved by the State. The Compa-ny is required to furnish daily, monthly, and annualreports on profits, losses, and occupancy. Pursuant tothe contract, the State has the right to enter on thepreinises, which it does with frequency, to determineif the Company is operating the property in compli-ance with the terms of the concession agreement. Ifthe Employer does not follow the State's directives tocorrect deficiencies, or if the Employer fails to meetits obligation under the contract, the State may con-sider the Employer in default and the contract asterminated.State control over labor relations is extensive. Thecontract gives the State of Ohio the authority to ap-prove or disapprove labor policies (including wagerates). The State has in the contract retained the pow-er to force the discharge of any employee that it deemsto be incompetent, disorderly, or unsatisfactory. Insimilar lodges operated by the Employer, trainingprograms were designed and staffed by state person-nel to instruct lodge employees on how to efficientlyserve customers in the dining room. It was during oneof these programs that a state official forced the dis-charge of a hostess who in his estimate did not ade-quately respond to directions given. This same stateemployee on one occasion called a meeting of theemployees for the purpose of discussing employeegrievances. At the beginning of the 1972 season theState, concerned about lodge operations, threatenedusing its power to terminate its contract with the Em-ployer covering Salt Fork Lodge, with the result thatcertain operational deficiencies were corrected at thattime. The State's control was also evident when theState requested the reinstatement of two employeesthe Employer had discharged as undependable andthe Employer complied.On occasion the state park manager has given theEmployer specific directions on how to instruct em-ployees in their job performance in the areas of out-side maintenance of building and grounds, policing ofgrounds, operation of the swimming pool, and properfood service.Finally, the broad powers retained in the contractby the State and the supporting evidence at the hear-ing indicate that any collective-bargaining agreementwould have to be approved by the State before itcould be effective.This degree of control by the State of Ohio over theoperations and labor relations of the Employer dem-onstrates that the State is at least a joint employerhere. Since the State is exempt from the Board's juris-205 NLRB No. 102 OHIO INNS, INC.529diction under Section 2(2) of the Act,we find that itwould not effectuate the policiesof the Actto assertjurisdiction herein.'Accordingly,we shall dismiss thepetition.ORDERIt ishereby ordered that the petition be, and itherebyis,dismissed.3 ServomationMathias Pa, Inc,200 NLRB No 136,Slater Corporation,197 NLRB 1282In arguing thatwe should assert jurisdiction over the Employer, our dis-senting colleaguesconclude that by the terms of the concessionagreementthe Stateand the Employer intended thestatus of the latterto be that of aconcessionaire rather than an agent, co-partner,or joint venturerWhateverthe parties intended respecting limiting the State's potential liabilities underpartnership, agency, orjoint venture statutes or precedents,the evidenceshows thatthe State retains substantialcontrol over the operations and laborrelations ofthe facility involved, andis thereforeclearly a joint employer ofthe employeesof the Employer,thus warrantingdenial of jurisdictionThe dissentalso seems to attach some significance to the factthat bothparties, and also the Stateof Ohio,now are willing and anxious to have ustake jurisdiction It is,ofcourse, axiomatic that theparties cannoteffectivelystipulate jurisdictionNo matterwhat the parties' desires may be, it is ourduty to examinethe underlyingfacts in order to determinewhether or notjursidiction lies, and whetheritwould effectuatethe policiesof the Act toassert jurisdictionNor can we be boundby the ruling of the Attorney General of the Stateof Ohio that for certainpurposes of Ohio law thelodge employees are not"public employees"Our inquiry must be as to whether the State by itsagreement has retained substantialeffective control over labor relations poli-cy affectingthe concessionaire and its employeesThe reason for this inquiry has practical,as well aslegal, roots.Whenparties aresubject to our jurisdiction, certain rightsand obligationsattach,and we musthave the authority to enforcethose rightsand obligations Forexample, when parties negotiateto the pointof agreement,we have theauthority to requirethat they reduce theiragreement to writing,execute it,and thenceforward implement it But when,as here,the Stateof Ohio hasthe powerto disapprove of any collectiveagreement,any attempt on our partto enforce our law,in the eventof such a disapproval, would create anirresolvable confrontation between Federal and stateauthorityThe samekind of confrontation could ariseifwe were to require thereinstatement ofany employeein an 8(a)(I) or 8(a)(3) proceeding, only to find thatthe Stateof Ohio couldfrustratesuch an order if it were todeclare such an employee"unsatisfactory "Nor is this problem solved by the provision of the contract relied upon byour dissenting colleaguesSection 25-a general admonitionto the Ohio Innsto comply withlaws, regulations,and decrees-isof little assistance in de-termining who has controlover labor relations policies. Whether Section 25was in the agreement or not, we assumeOhio Inns wouldwishto be lawabidingBut what wedo not wish to do is to createa dilemma wherein anattempt byOhioInns to obey the law-including one of our orders-can befrustratedby the State's exerciseof its contractual right to control laborrelationsNo provisionof the agreementor of our law or of Ohio lawrequiresthe State to accede to regulationby this Agency, and thereinlies the hardproblem to which we have addressed ourselvesand whichour dissentingcolleagues seem not fullyto appreciateIf the State and the parties are, as the dissent urges, eager to haveus resolvethe representation issue, they mustrecognize that we cando so only if weare in a positioneffectively to require full compliance,now and in the future,with all requirements of our statuteThere is moreto that than our merelybeing empoweredby consentto act as a convenient election-conductingservice for thepartiesTheState can,if it wishes, eliminate from its agree-ments with concessionaires,itspowers of effectivecontrol overlabor rela-tionsmatters,and thus remove the legal andpracticalobstacles to ourasserting jurisdiction But itcannot, bya mere declaration that it does notregard the concessionaire's workforce as "public employees," vest jurisdic-tion in us which could later be frustratedby a subsequentexercise of itscarefully reservedlabor relations controlMEMBERS FANNING AND PENELLO, dissenting:We do not agree that the Board should refrain fromexercising jurisdiction in this case. The impact and theimplications of the majority decision here go far be-yond the facts and issues involved in this particularproceeding.The operation of hotel and restaurantfacilities ingovernment-owned parks and recreation areas underconcessionagreementsis a widespread and growingbusiness. The State of Ohio, itself, as shown by thisrecord, maintains approximately 59 parks in the State,and the Employer involved in this petition for repre-sentation operates lodges and food facilities in 4 ofthese parks. At the location herein, the Employer em-ploys approximately 100 persons at the peakseason.We are very reluctant, indeed, to withhold the rightsguaranteed by the Act and to disenfranchise theseemployees and thousands of others in this State andthroughout the Country on the record of this proceed-ing.In our opinion the parties, i.e., the State of OhioDepartment of Natural Resources and the Employer,intended the status of the Employer to be that of alessee,a concessionaire operating under theconces-sion agreement, and not an agent, copartner, or jointventurer. In fact, the last paragraph of section 14 ofthe concession agreement provides that:It is further understood and agreed by and be-tween the parties that nothing herein containedshall constitute or be construed to be a co-part-nership or joint venture between the Department,its successors or assigns, on the one part, and theConcessionaire, its successors or assigns, on theother part.A more direct and forceful statementof an intentionto separate the State's overall responsibility for theparks from the actual operation of the facilities in-volved in this proceeding would be exceedingly diffi-cult to draft.With respect to the Employer's authorityand res-ponsibility to operate the facility and employ anddirect the workers, the concessionagreementhas spe-cific provisions:(14)CONCESSIONAIRE'SAUTHORITY:The Concessionaire shall, subject to the approvalof the Director and all of the terms and provi-sions hereof,and except as herein otherwise pro-vided,have control and discretion in theoperation of the properties, including use of thepremises for all customary purposes,the chargesto be made for and the terms of admittance to thecabins and guest rooms, for commercial space, 530DECISIONSOF NATIONALLABOR RELATIONS BOARDfor privileges of entertainment and amusement,for food and beverages, except as herein other-wise limited, and the labor policies (includingwage rates) and the hiring and discharge of em-ployees and all phases of promotion and publici-ty,allexcept as otherwise herein expresslylimitedor provided.(16) CONCESSIONAIRE'SEMPLOYEES:Concessionaire will employ only competent andorderly employees who will keepthemselves neatand clean and accord courteous and competenttreatment and service to all guests and patrons.Whenever the Department notifies Concessio-naire or its manager of the properties that anyemployee is deemed by it to be incompetent, dis-orderly, or unsatisfactory, Concessionaire willdischarge such person within twenty-four hoursunless such person be in a managerial or supervi-sory position and provided, however, that suchdischarge is not in violation with any outstandingunion contracts or other Ohio or Federal em-ployment regulations, in which event such dis-charge shall take place and be effective withinone week of the date of such notification. In thecaseof employment of supervisory personnel ormanager,both will be subject to approval by theDirector; however, Concessionaire will have thir-ty (30) days to replace supervisory personnel andsixty (60) days to replace the manager. Any per-son so discharged will not be reemployed exceptwith the written consent of the Director.These provisions not only anticipate the possibleexistence of a collective-bargaining contract but theyalso persuade us that the parties to this agreementintended that the Employer in fact operate the Lodgeand control the activities related and necessary tosuch operation. By making such activities subject toits approval, the State merely retained the right toassure that the Employer would live up to its obliga-tionsand responsibilities under the agreement. Itwould seem obligatory upon the State to provide forsome regulatory control over its concessionaires. Suchright of review, however, does not relieve the Employ-er of its obligations for the efficient operations of theconcession; it does not convert the Employer into theState's agent or the Employer's employees into em-ployees of the State; nor does it act to divest theEmployer of broad control over the labor policies andworking conditions.The majority opinionsetsforth certain actions ofthe State upon the basis of which it declines to exer-cise jurisdiction.We are not convinced that this re-cord shows a purpose by the partiesto the concessionagreementto set aside the responsibility of the Em-ployer to function as a private entrepreneur in theday-to-day operation of the facilities in this park andto accept state control as a necessary requirement forit to be an efficient operator. We do not believe thatsuch direction by the State as is evidenced by therecord with respect to Salt Fork Lodge was contemp-lated by the agreement or was intended to be morethan a temporary relationship between the State andthe Employer.Specific evidence of the State's interference withthe Employer's labor policies concerned the openingof Salt Fork Lodge in May 1972, a lodge not hereinvolved. Salt Fork Lodge was at the time a new facili-ty and understandably the State was particularly con-cerned that it get off to a correct start, that it beopened promptly at the beginning of theseason, thatitbe properly staffed, and that it be operating effi-ciently as soon as possible. The chief of food conces-sionairesupervisors, who presumably has statewideresponsibilities, was the state official primarily con-cerned in overseeing the opening of the new facility.His involvement in this matter occurred mainlyaround openingtime. In addition at Salt Fork Lodgethis Employer welcomed, if it did notrequest, someintervention, particularly with respect to the state de-signed and staffed training program.There is no evidence that the Stateinterference atSalt Fork Lodge, limited as it was, is indicative ofState interference or control over the laborrelationsat Burr Oak Lodge, the long-established facility hereat issue. In fact comparable evidenceconcerning BurrOak islacking inthis record.The Employer has now withdrawn its opposition tothe Board's assertingjurisdiction and requests that wedirect an election as a first step to an early resolutionof the matter. Thus the parties are inagreement thata Board-conducted election is desirable, a fact whichour colleaguesseemto ignore in favor ofa restrictiveinterpretation of the concessionagreement.Italsoappears from material which the Employer sought tohave included in the record, including copies of opin-ionsby state officers with respect to this controversy,that the State does not consider these employees to be"public" employees exempt from the National LaborRelationsAct, and apparently has urged its Depart-mentof Natural Resources to persuadethe concessio-naire touse theBoard's processes in resolving therepresentationmatter. Contrary to the position of themajority, we do not view section 14 of the Employer'scontract with the State as a potential source of conflictbetween state and Federal law. While thatsectionprovides for control of the properties by the Employ-er, subjectto approval by the director, such approval OHIO INNS, INC.is itself made dependent upon the application of other"terms and provisions" of the contract. In this respectsection 25 of the contract directs the Employer tokeep itself informed of and to comply with all "futurelaws, ordinances, regulations, orders and decrees... " of tribunals, such as the board, having jursidic-tion over its operations. It seems clear to us on thisrecord, including the above contract, that the Statehas not reserved to itself the right to interpose its531authority as against a lawful order of the Board eitherwith respect to the reinstatement of a discharged em-ployee or the execution of a contract in compliancewith Board law.We would follow the principles and precedent setforth inSis-Q Flying Service, Inc.,197 NLRB 195,Yosemite Park and Curry Co.,172 NLRB 1740, andAmerican Smelting and Refining Company,92 NLRB1451, and would exercise jurisdiction in this case.